Citation Nr: 1438667	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-30 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1956 to May 1978.  He died in August 1992.  The appellant is his surviving spouse. 

This case comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The claims file is now under the jurisdiction of the Winston-Salem, North Carolina RO.  In July 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that an October 1992 rating decision denied service connection for the cause of the Veteran's death.  Service personnel records that were received subsequent to the October 1992 decision effectively corroborate the appellant's testimony at the July 2014 Board hearing.  The official service department records are therefore relevant, and the Board will reconsider the original September 1992 claim pursuant 38 C.F.R. § 3.156(c) (2013) instead of performing a new and material analysis.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. The Veteran died in August 1992.  The death certificate lists the immediate cause of death as arteriosclerotic cardiovascular disease.

2. The Veteran served in the Philippines during the Vietnam War, and his service personnel records and the appellant's testimony demonstrate that he stepped foot in Vietnam during the Vietnam era.  He is, therefore, presumed to have been exposed to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The Veteran's death certificate shows he died in August 1992; the immediate cause of death was arteriosclerotic cardiovascular disease.

Certain diseases (including arteriosclerotic cardiovascular disease) may be service connected on a presumptive basis as due to herbicide (Agent Orange) exposure in service if manifested in a veteran who served in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The Veteran's service personnel records show he was stationed in the Philippines between June 1967 and July 1968.  He served as the Detachment Commander of the 10th Detachment of the 7th Aerial Port Squadron at Mactan Air Base.  His duty at the time was, in part, "to provide out-country airlift service" and to maintain "a tenant relationship with host base."  He was awarded an Air Force Commendation Medal for meritorious service between June 1967 and July 1968.  The citation indicates his unit supported the 463rd Tactical Airlift Wing, which performed over 70 percent of its mission in support of combat airlift operations in the Republic of Vietnam.  A May 1968 letter of evaluation from the Deputy Commander for Operations of the 463rd Tactical Airlift Wing indicates he "maintained his loadmasters in a high state of combat readiness and supported 'in-country' air drop missions with these people." 

At the July 2014 hearing before the undersigned, the appellant testified that the Veteran told her he had traveled to Vietnam on multiple occasions while stationed in the Philippines to coordinate air missions with his counterpart.  She said he told her that he met with a colonel at the Tan Son Nhut Air Base there.  She was married to the Veteran at this time and is competent to testify about what he said.  Her accounts are consistent with the circumstances of the Veteran's service, and the Board finds her testimony credible.    

The Board notes that an online fact sheet of the 463rd Tactical Airlift Wing (463 Airlift Group (AMC)) on the Air Force Historical Research Agency web site indicates a unit was stationed at the Tan Son Nhut Air Base in Vietnam through November 1968.

The Board finds the appellant's assertion that the Veteran set foot in Vietnam during the Vietnam Era is consistent with the circumstances of his service.  While no record specifically shows that he traveled to Vietnam, the Board finds such action would be consistent with his role of supporting a unit that performed more than 70 percent of its mission in Vietnam.  He was noted to have provided "out-country airlift service" and supported "in-country" air drop missions for the 463rd Tactical Airlift Wing at a time it had a unit stationed at the Tan Son Nhut Air Base in Vietnam, where the Veteran told the appellant he flew to coordinate with his counterpart.  Granting the appellant the benefit of the doubt, the Board finds the evidence shows the Veteran stepped foot in Vietnam during the Vietnam Era.  

Accordingly, the record shows that the Veteran's immediate cause of death was arteriosclerotic cardiovascular disease, and that he served in Vietnam during the Vietnam era.  All of the requirements for substantiating a claim of service connection for the cause of the Veteran's death based on exposure to herbicides are met; service connection for the cause of the Veteran's death is warranted.   


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


